Citation Nr: 0513810	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-06 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from September 1968 to 
September 1970, including service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts, which 
increased the evaluation of the veteran's PTSD from 30 to 50 
percent.  The veteran was dissatisfied with the 50 percent 
evaluation, asking for a higher rating in his April 2002 
notice of disagreement (NOD).  Cf. AB v. Brown, 
6 Vet. App. 35, 39 (1993) (a veteran is presumed to be 
seeking the maximum possible rating unless he indicates 
otherwise).


FINDINGS OF FACT

1.  The veteran's PTSD does not include symptoms such as 
neglect of personal appearance and hygiene, spatial 
disorientation, obsessed rituals interfering with routine 
activities, illogical, obscure, or irrelevant speech, or near 
continuous panic attacks.

2.  Most of the treatment records reflected no suicidal 
ideation, and on the occasions on which the veteran did 
express some suicidal thoughts, he immediately indicated that 
he did not plan or imagine doing such a thing, or that he 
also had countervailing thoughts.

3.  While the veteran's PTSD does cause some impaired impulse 
control and difficulty in adapting to stressful 
circumstances, his overall symptomatology includes blunted or 
flattened affect, some impaired judgment and abstract 
thinking, well organized speech and thought processes, and 
difficulty in establishing rather than inability to establish 
relationships.



CONCLUSION OF LAW

The criteria have not been met for a rating higher than 50 
percent for PTSD.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, No. 02-1077, slip op. at 7 (Vet. App. 
April 14, 2005).  The Court in Pelegrini  also held that VCAA 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  Pelegrini, 18 Vet. App. at 120-121.  See also 
Mayfield, slip op. at 7.  This new "fourth element" of the 
notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, slip op. at 7, 28; 
Pelegrini, 18 Vet. App. at 121.  According to GC, Pelegrini 
did not require that VCAA notification contain any specific 
"magic words," and allowed for the VCAA notification 
requirements to be satisfied by a document such as a 
statement of the case (SOC) or supplemental statement of the 
case (SSOC), as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.  See 
also Mayfield, slip op. at 28-29 ("Although the Secretary 
could most efficiently and fully comply with §3.159(b)(1) by 
using the exact language of the regulation in any notice 
provided to a claimant, there is no requirement that the 
precise words of the regulation be included for notice to be 
complying").

The RO failed to meet the timing of notice requirement in the 
instant case.  In response to the veteran's September 2001 
claim, the RO sent a September 2001 letter, but this letter 
did not discuss the VCAA or its duties to notify and assist 
the veteran.  The RO did not send a letter with this 
information until after its initial, January 2002 
adjudication of the veteran's claim.  However, the RO 
remedied its timing-of-notice error "by affording [the 
veteran] a meaningful opportunity to participate effectively 
in the processing of [his] claim."  Mayfield, slip op. at 
32.  It did so by sending the veteran a September 2002 VCAA 
letter, including in its February 2003 SSOC the text of VCAA 
implementing regulation 38 C.F.R. § 3.159, and providing the 
veteran with an additional, December 2004 VA-authorized PTSD 
examination, all prior to readjudicating the veteran's claim 
in its August 2003, October 2003, and January 2005 SSOCs.  
The veteran was thus provided a meaningful opportunity to 
participate effectively in the processing of his claim, an 
opportunity that he and his representative availed themselves 
of by submitting lay statements and employment records in 
support of his claim, undergoing the additional VA-authorized 
examination, and filing an April 2005 Brief.  The Board thus 
finds the timing-of-notice error nonprejudicial.

In addition, the RO's September 2002 VCAA letter explained 
the VCAA and the RO's duty to assist the veteran under this 
statute, including the types of evidence the RO would assist 
the veteran in obtaining, as well as the fact that it would 
provide a medical examination if necessary.  The RO also 
wrote: "[T]ell us about any additional information or 
evidence that you want us to try to get for you," and, 
"[S]end us the evidence we need as soon as possible."  And, 
as noted, the RO included in its February 2003 SSOC the text 
of 38 C.F.R. § 3.159, which, among other things, explains the 
respective responsibilities of the RO and the veteran in 
obtaining evidence in support of a claim.  38 C.F.R. § 3.159 
(c)(1),(2) (2004).  The RO thus satisfied the VCAA content 
notice requirements.  The Board notes that, in discussing 
what the evidence had to show in order to establish 
entitlement to the benefit claimed, the RO discussed only how 
to establish entitlement to service connection, rather than 
to an increased rating.  This error, however, was harmless, 
because the veteran has not indicated with any degree of 
specificity how any lack of notice or evidence affected the 
essential fairness of the adjudication.  Mayfield, slip op. 
at 15.  Indeed, the RO obtained all identified private and VA 
treatment records and afforded the veteran two VA-authorized 
PTSD examinations, both of which focused on the symptoms of 
the veteran's PTSD rather than their connection to service, 
thus reflecting that the evidence to be obtained as to the 
PTSD claim related to whether the disorder had worsened, 
warranting an increased rating, rather than to whether the 
disorder was connected to service.  Moreover, there is no 
indication that any other treatment records exist that should 
be requested, or that any pertinent evidence has not been 
received.  Consequently, any VCAA notice error was 
nonprejudicial, the RO has complied with the VCAA's duty to 
assist provisions and implementing regulations, and a remand 
in these circumstances would be superfluous and unnecessary.  
See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In the present case, the veteran was granted service 
connection for a anxiety reaction, later reclassified as 
PTSD, in March 1971, and assigned a 30 percent evaluation, a 
rating he did not appeal.  Thus, since entitlement to 
compensation already has been established and an increase in 
the disability rating for the PTSD is at issue, the present 
level of disability is of primary importance.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Compare Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (where veteran timely 
appeals rating initially assigned for his disability, Board 
must consider possible entitlement to "staged" rating to 
compensate veteran for times since filing his claim when 
disability may have been more severe than at other times 
during the course of his appeal).

Under the PTSD rating criteria, a 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411 (2004).  A 70 
percent rating is assigned when there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessed rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

Private treatment records submitted in connection with the 
veteran's current increased rating claim include treatment 
for numerous musculoskeletal and other non-psychiatric 
related problems.  There are also notations regarding 
"spells" of unclear etiology, which were said in June 1998 
to have resolved.  A September 2000 note indicated "probable 
panic disorder with etiology of recurrent 'spells' and chest 
pain syndrome."  The frequency of the spells was not noted.  
The most recent, October 2001 note, includes the veteran's 
statement that he had a series of psychosomatic symptoms 
likely a consequence of PTSD, which he had not mentioned to 
the physician, Dr. "G.", in the past.  Dr "G." wrote: 
"His review of systems at this time is entirely 
unremarkable.  He is feeling quite well."  PTSD was noted, 
as were the "spells."  In an October 2001 letter, Dr. "G" 
noted the spells that were ultimately felt to be 
psychosomatic in nature and related to stress, and concluded 
that it was very likely that the veteran's stress related 
symptoms were related to his Vietnam service.

At the December 2001 VA-authorized examination, the veteran 
noted that his first marriage ended in divorce, but that he 
has been remarried since 1975, "and as a result of his 
wife's attention and love he has been able to function and go 
on with his life."  He also noted three teenage children, 
his relationship to whom was somewhat unpredictable.  The 
veteran stated that his past symptoms included angry 
outbursts, flashbacks, hearing voices, sleep disturbance, 
feeling unsafe, and avoiding crowds.  At the examination, the 
veteran was properly groomed and appeared somewhat anxious 
and tense.  His thought processes were well organized.  
Symptoms included being anxious and tense, angry outbursts, 
marital discord, flashbacks, sometimes hearing voices from 
the past, hypervigilance, startle response, avoidance of 
interaction and avoidance of large crowds.  The veteran 
denied hallucination, delusion, paranoid ideation, and the 
examiner noted no history of suicide rumination, suicidal 
planning, or homicidal thoughts.  The veteran indicated 
obsessive ruination in waking up 2-3 times every night to 
check the doors, but the examiner noted there was no 
"compulsive ritual."  The veteran also denied any manifest 
symptoms of depression other than sadness once in a while.  
The examiner also noted that the veteran had worked at the 
post office for the previous 14 years and kept to himself and 
had minimal interaction with society at large.  The Global 
Assessment of Functioning (GAF) scale score was said to be 
"around 50."

July 1999 VA outpatient treatment (VAOPT) notes indicate 
occasional flashbacks, exceptionally guarded behavior, and 
waking up at night to check the doors.  The overall 
impression was of a pleasant person with no evidence of 
nervousness, who did not become emotional or tearful, and who 
had symptoms of reactive depression and PTSD that have 
recently become worse.

On October 2, 2001, the veteran appeared appropriately 
groomed and attired.  He had very limited eye contact and was 
very agitated and jumpy.  He denied hallucinations and 
delusions.  His affect was blunted, his mood was depressed, 
and his sleep was not restful.  His energy was sufficient for 
daily activities.  On October 16, 2001, the veteran reported 
depressions around the anniversary of reactions to Vietnam, 
accompanied by isolation and anger and drinking.  He reported 
isolative depressions that lasted for about 3 days at a time.  
He reported thinking of harming himself, but never planned 
anything and cannot ever imagine doing that.

April 2002 VAOPT notes indicated that the veteran suffered 
from panic attacks, described as spells that occur totally at 
random where he will have palpitations, feel very frightened, 
and want the situation to stop.  The frequency of the panic 
attacks was not noted.  At that time, the veteran appeared 
pleasant, not emotional, with no free-floating anxiety.  He 
did not have the panic attack during this meeting, and did 
not seem to be significantly sad or depressed.

In July 2002, anxiety attacks and palpitations were again 
noted without indicating their frequency.

A September 2003 letter from a "Vet Center" team leader 
noted that the veteran was isolated, did not trust anyone, 
and was full of anger.  He continued to work at the post 
office, feeling as though he was hanging by a thin thread.  
Feelings of fear, anxiety, rage, and inability to sleep were 
also noted.  The veteran also claimed to still hear voices, 
and have flashbacks, and dislikes being in crowds.  The 
veteran was also noted to cry during therapy sessions, have 
difficulty expressing himself, and have emotions that run 
deep with fear and anger.  The Vet Center team leader 
concluded: "I think this veteran is a prime candidate for 
increased benefits, due to his continued suffering and pain 
for a job well done."

At the December 2004 VA-authorized examination, the veteran 
again noted that his wife has been quite understanding and 
helpful to him, and that his children are concerned about his 
welfare.  The veteran was casually dressed and properly 
groomed.  He appeared quite anxious but was able to outline 
his history in some detail.  His thought processes were 
organized, although his focus was his combat experience.  
Symptoms included being apprehensive when hearing helicopter 
sounds, being irritable and restless near airports, anger 
triggered by seeing Vietnamese people.  The veteran also 
indicated that he had panic attacks along with restlessness 
and tension, but did not indicate the frequency of the panic 
attacks.  The veteran also noted being hypervigilant, easily 
startled, and not trusting anyone particularly authority 
figures.  He also admitted to symptoms of depression such as 
sadness and loneliness.  The veteran also noted some past 
suicidal rumination, but denied any current suicidal 
rumination, active planning, or suicidal thoughts.  The 
examiner noted there was no history of hallucinations, 
delusions, paranoid ideation, obsessive ruminations, or 
compulsive rituals.  The veteran demonstrated a fair degree 
of insight into his symptoms, was aware of day-to-day news, 
and admitted to low self-esteem and sleep disturbance.  The 
GAF score was 50.

Also submitted in support of the veteran's claim were lay 
statements of his wife and individuals who served with him 
("buddies"), as well as his own statements.  In her 
December 2004 statement, the veteran's wife stated that the 
veteran became distant, withdrawn, and moody and described 
incidents in which these symptoms manifested themselves.  The 
letters of the veteran's buddies focused on the events that 
occurred in Vietnam.  In October 2001, the veteran noted his 
inability to sleep, waking up at night to check the house, 
sitting with his back to the wall when going out to eat, not 
trusting anyone, especially Asians, thinking of doom and 
death, getting upset for no reason at all at his wife, 
children, and coworkers, having flashbacks, crying for no 
reason, thinking about ending it all but not wanting to hurt 
his family.  In March 2003, the veteran stated that were many 
days and nights when he had anxiety attacks.

The veteran also submitted records from the post office, 
which contained numerous instances of sick leave, mostly 
reportedly due to his PTSD.

Based on the above, the veteran's claim for a rating higher 
than 50 percent for his PTSD must be denied, because he does 
not have most of the symptoms in the 70 percent criteria and 
his overall symptoms more closely resemble those in the 50 
percent criteria.

The veteran's Global Assessment of Functioning (GAF) scale 
score was 50.  The GAF score is a scaled rating reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV)).  A GAF of 41 to 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is 
indicative of only moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).

The veteran's GAF of 50 is at the high end of the "serious" 
category, and close to the low end of the "moderate" 
category.  In addition, the GAF scale scores are not 
determinative of the appellate issue, but are merely pieces 
of evidence to be considered and evaluated together with all 
of the other evidence of record.  Part of that record shows 
continued employment, albeit with some absences during this 
period.

The treatment records show multiple references to the fact 
that the veteran was appropriately groomed or attired, and 
there is no evidence that he neglected his personal 
appearance and hygiene.  There was also no evidence that he 
experienced spatial disorientation.  The records also 
indicated that the veteran did not engage in obsessed rituals 
that interfered with routine activities.  Moreover, the 
veteran's speech was not indicated to be illogical obscure, 
or irrelevant; he generally was able to describe his military 
service and present symptoms, and his thought processes were 
said to be well organized.  And, while the veteran did 
experience panic or anxiety attacks, and stated that he had 
them many days and nights, no physician described them as 
near continuous, and no such attack occurred during the many 
VAOPT treatments or the two VA-authorized examinations.  
Further, most of the records also indicated that the veteran 
did not manifest suicidal ideation, and when he did note 
suicidal thoughts, he immediately indicated that he did not 
plan or imagine doing such a thing or expressed 
countervailing thoughts.

In addition, the fact that the veteran was married, credited 
his wife with helping to function, and had some, albeit 
strained, relationship with his children, and had been 
employed for many years, reflected difficulty in establishing 
and maintaining effective work and social relationships as 
described in the 50 percent criteria rather than the 
inability to maintain such relationships listed in the 70 
percent criteria.  Thus, the only symptoms in the 70 percent 
criteria that the veteran experienced were impaired impulse 
control and difficulty in adapting to stressful 
circumstances, but his overall symptomatology was far more 
similar to that in the 50 percent criteria, including 
symptoms such as flattened or blunted affect, impaired 
judgment and abstract thinking, and panic attacks that were 
not near continuous but, perhaps, occurred once per week or 
more.  Further, while the veteran, his wife, and buddies are 
competent to testify as to the symptoms he manifested, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), they are not 
competent to testify as to the level of disability that they 
represent, as such an analysis requires medical expertise as 
well as familiarity with the disability rating code.  Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995).  In any event, neither 
the veteran, his wife, nor his buddies, indicated that he had 
symptoms characteristic of the 70 percent criteria.  
Similarly, the Vet Center team leader's conclusion that the 
veteran was entitled to an increased rating did not indicate 
what the team leader thought was the current level of 
disability or why the symptoms noted warranted an increase in 
the disability rating.

In sum, the preponderance of the preponderance of the 
evidence reflects that the veteran has very few symptoms in 
the 70 percent criteria, while his overall symptomatology 
more closely resembles that in the 50 percent criteria.  
The benefit-of-the-doubt doctrine therefore does not apply, 
and the veteran's claim for a rating higher than 50 percent 
for his PTSD must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for a rating higher than 50 percent for PTSD is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


